OPINION
MURPHY, Justice.
Appellant Harold Leon Higgins appeals his felony conviction for the offense of aggravated rape. Tex.Penal Code Ann. § 21.03(5) repealed by Act effective Sept. 1, 1983, ch. 977 § 12, 1983 Tex.Gen.Laws 5311, 5321. We conclude that prosecution was time barred, but that the State sufficiently proved venue. Accordingly, we reverse the judgment of the trial court and order the trial court to dismiss the indictment.
On June 11, 1986, a grand jury returned an indictment which alleged that in Harris County:
On or about February 15, 1983, [appellant] did then and there unlawfully, intentionally and knowingly cause the penetration of the female sexual organ of C_P_L_, hereafter styled the Complainant, a person younger than fourteen years of age and not his spouse by placing his sexual organ in the female sexual organ of the Complainant.
The jury found appellant guilty as charged in the indictment and the trial court assessed punishment at twenty five years’ confinement in the Texas Department of Corrections. In his first point of error, appellant contends his conviction is void because Tex.Code CRIM.Proc.Ann. art. 12.01(4) (Vernon Supp.1988), as amended *312by Act of June 19, 1983, ch. 977 § 7, 1983 Tex.Gen.Laws 5311, 5318, reinstated a three year statute of limitations and therefore barred his suit. We agree.
Tex.Code CRIm.PROC.Ann. art. 12.01 governs presentment of felony indictments. The Act of May 15, 1975, ch. 203 § 5, 1975 Tex.Gen.Laws 476, 478, codified at Article 12.01(4), formerly allowed the State three years from the date of the offense to present indictments for “all other felonies,” i.e., those for which Article 12.01 did not otherwise provide a longer statute of limitations. Since Article 12.01 did not list any sexual offenses, the three year limitations necessarily governed felony sexual offenses. By June 11, 1986, the date of the indictment, the Texas Legislature had amended the statutes of limitation for sexual offenses three times.
The first amendment occurred early in 1983. By the Act of May 10, 1983, ch. 85 § 1, 1983 Tex.Gen.Laws 413, 413 (effective September 1, 1983) [hereinafter the “May 1983 amendments”], the legislature added “rape, aggravated rape, sexual abuse, aggravated sexual abuse, rape of a child [and] sexual abuse of a child” to Article 12.-01(3)(C), which allowed a Jive year statute of limitations. Those offenses corresponded to Sections 21.02-.05, 21.09-10 and 21.-12 of the Texas Penal Code. By alleging that appellant had engaged in an act of sexual intercourse with a person under the age of fourteen on February 15, 1983, the State sought to prosecute appellant pursuant to former Tex.Penal Code Ann. § 21.03(5). Although limitations would have expired under former Article 12.01(4) three years later, on February 15,1986, the State properly indicted appellant on June 11, 1986 because the May 1983 amendments creating former Article 12.01(3)(C) extended the limitations period and presentment of the indictment was not otherwise barred prior to the May 1983 amending legislation. See Section 2(b) of the May 1983 amendments; Lindsey v. State, 760 S.W.2d 649 (Tex.Crim.App.1988) (opinion on motion for rehearing), citing Archer v. State, 577 S.W.2d 244 (Tex.Crim.App. [Panel Op.] 1979); Beaird v. State, 734 S.W.2d 17, 18 (Tex.App. — Houston [1st Dist.] 1987, pet. ref d).
But by the Act of June 19, 1983, ch. 977, 1983 Tex.Gen.Laws 5311, 5318 (effective September 1, 1983) [hereinafter the “June 1983 amendments”], which became effective the same date as the May 1983 amendments, the legislature made additional pertinent changes to the law controlling felony sexual offenses. Section 12 of the June 1983 amendments repealed 21.02-.05, 21.-09-10 and 21.12 of the Penal Code, thereby abolishing the offense of aggravated rape prospectively, see Lindsey, 760 S.W.2d at 650. Section 3 of the June 1983 amendments created the new offenses of sexual assault and aggravated sexual assault, currently codified at Tex.Penal Code Ann. § 22.011 & 22.021 (Vernon Supp.1988). Reflecting the repeal of the Penal Code sections accomplished by Section 12, Section 7 of the June, 1983 amendments provided a five year statute of limitations for the new offenses of sexual assault and, impliedly, aggravated sexual assault, see Tex.Code Crim.Proc.Ann. art. 12.03(d) (Vernon Supp. 1988). Lastly, Section 13 of the June, 1983 amendments provided:
(a) The change in law made by this Act applies only to an offense committed on or after the effective date of this Act.
(b) An offense committed before the effective date of this Act is covered the law in effect at the time the offense was committed, and the former law is continued in effect for that purpose. For purposes of this section, an offense is committed before the effective date of this Act if any element of the offense occurs before the effective date (emphasis added).
After September 1,1983, when both 1983 amendments became effective, Tex.Code Crim.Proc.Ann. art. 12.01 contained two subsections “C.” The first resulted from the May 1983 amendments and the second from the June 1983 amendments. As amended, Article 12.01 read as follows:
(3) five years from the date of the commission of the offense:
[[Image here]]
*313(C) rape, aggravated rape, sexual abuse, aggravated sexual abuse, rape of a child, sexual abuse of a child;
(C) sexual assault[.]
In its original Lindsey opinion, 760 S.W. 2d 649 (1988) (en banc), the court reconciled the two subsections when it held that the May, rather than the June, 1983 amendments permitted the State to indict for aggravated rape, an otherwise repealed offense. See Section 13(a) & (b) of the June 1983 amendments (changes effected by the Act apply only to offenses committed on or after September 1, 1983; former law continues for offenses committed prior to that date); Beaird, 734 S.W.2d at 18 n. 3. Likewise, in appellant’s case, since the State alleged that the offense occurred on February 15, 1983, and therefore before September 1, 1983, the May, rather than the June, 1983 amendments permitted the State to indict appellant pursuant to former Tex.Penal Code Ann. § 21.03(5) for aggravated rape.
However, a third amendment to the five year statutes of limitation occurred in 1985. By the Act of June 8, 1985, ch. 330 § 1, 1985 Tex.Gen.Laws 1393, 1393 [hereinafter “the 1985 amendments”], the legislature deleted the May 1983 change in Tex.Code Crim.Proc.Ann. art. 12.01(3)(C) (the first subsection “C”), which left only Article 12.-01(3)(C) as amended by the June 1983 amendments, to which the legislature added the offense of indecency with a child. With the deletion of the five year statute of limitations for the offense of aggravated rape, Section 13(b) of the June 1983 amendments required that “the law in effect at the time the offense was committed” would govern appellant’s case. Thus, the effect of the 1985 amendments was to reinstate Tex.Code Crim.Proc.Ann. art. 12.01(4)’s three year statute of limitations for appellant’s offense. See Lindsey, 760 S.W.2d at 654; Beaird, 734 S.W.2d at 18-19.1
In short, while the May 1983 amendments originally extended the time to file an aggravated rape indictment from three to five years, the 1985 amendments restored the three year statute of limitations. Accordingly, the indictment on June 11, 1986 came too late for an offense alleged to have occurred on February 15, 1983. We sustain appellant’s first point of error.
In his second point of error, the appellant questions the sufficiency of the evidence to support venue in Harris County. Yet the appellant never questioned venue in the trial court. Accordingly, and because the record does not affirmatively reflect otherwise, this court must presume that the State proved venue in Harris County by a preponderance of the evidence. Tex.R.App.P. 80(d); Holdridge. v. State, 707 S.W.2d 18, 20-21 (Tex.Crim.App.1985) (per curiam, en banc); McCauley v. State, 97 Tex.Crim. 1, 4, 259 S.W. 938, 939 (1924) (on rehearing).
We reverse the judgment of the trial and order it to enter an order of dismissal.

. Neither the 1983 nor the 1985 legislation affected the "catchall” three year statute of limitations, Article 12.01(4), which continued to apply to “all other felonies,” and remained at three years.